DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/08/2022 has been entered.
 
Response to Arguments
Rejections under 35 USC 103
Applicant’s Argument: Applicant argues Srinivasan fails to teach “store payloads of data packets destined to the multiple host processors in the shared buffer, distribute headers of the data packets whose payloads are stored in the shared buffer to the multiple queues, without the payloads of the packets, according to the host processor to which the data packets are destined, and serve the data packets to the host processors by applying scheduling among the multiple queues;" as in claim 1. Srinivasan does not teach the shared buffer but rather separate buffers for each host processor. Further, Srinivasan does not have a separate queue for the headers and does not teach distributing headers to multiple queues. Applicant has clarified that the amended claim “relates to headers of packets of a single buffer ("the shared buffer") being distributed among multiple queues” not from individual buffers.
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claim thus changing the scope of the invention and a new reference has been applied in combination with Srinivasan to reject the amended claim. The newly applied reference, Levi et al. (“Levi”) (US 20200127946 A1), is a reference used in a past Office Action and has been addressed by Applicant. See Examiner’s response below.

Applicant’s Argument: Applicant argues, regarding Levi, “Levi, however, does not mention the term "payload", and all three occurrences of the term "header" in Levi (paragraphs [0035]-[0037]) relate to their content and not to where they are stored. Applicant amended claim 1 to state that the headers are stored in the queues without the payloads. Thus, Applicant believes that at least as amended claim 1 overcomes Levi.”

Examiner’s Response: Applicant's arguments filed 6/08/2022 have been fully considered but they are not persuasive. Levi teaches a shared buffer that is used to store packets destined for multiple host processors, see buffer 56, ¶0032. The buffer stores at least a payload for a packet, Examiner noting that storing a packet comprising a payload is still storing the payload of the packet as the claim does not recite language restricting the stored contents to be “only” the payloads of each packet. As to the header, there is not a clear step in the claimed invention in which the header of the packet is stripped or exactly copied and removed from the packet at any point, only that “headers” are distributed from an unspecified source to queues and correspond to payloads in the shared buffer. Levi teaches ¶0035-36, packet “descriptors” that allow for identifying destination addresses and act as a pointer to packet payloads in the shared buffer for forwarding and the descriptors are distributed to queues, ¶0036-37 where descriptors are passed to queuing logic 66 which maintains multiple egress queues for each egress port. See further ¶0039 where it is clearly shown that egress logic 66 maintains multiple queues. Thus, the descriptors are distributed to multiple queues and correspond to different flows going to different egress ports. The descriptors can be considered headers for the packets. Applicant’s specification indicates that the headers can be “the packet header (or a representation of the packet header)” thus a packet descriptor indicating information for identifying destination address and a pointer to the packet can be considered to support the header as defined by Applicant in the Applicant’s specification. Indicating “the packet header (or a representation of the packet header)” in the specification as embodiments of the claimed “header” allows for the “descriptor” in Levi under broadest reasonable interpretation to support a header as the descriptor acts in a way as a representation of the packet header and there is no limitation indicating how this header is obtained or from where it is distributed. Examiner has applied a new secondary reference that further shows that these descriptors may easily be replaced by the actual packet header.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 6, 9-12, 15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levi et al. (“Levi”) (US 20200127946 A1) in view of Srinivasan et al. (“Srinivasan”) (US 20110289242 A1) and Leib (US 20190052566 A1).

Regarding claim 1, Levi teaches:
A network adapter, comprising: a host interface, which is configured to be connected to multiple host processors, wherein a bus is used [Figure 2 shows device 30, with host interface comprising 54, 52, collectively the interface, using infiniband see ¶0029-31 considered a type of bus to connect to computing elements 36, and see further  Figure 3, elements 64- 66 considered host interface with bus technology]; 
a network interface [See ports 50 interfacing with a network Figure 2], which is configured to communicate packets over a network [Figure 1-2, ports 50]; 
a memory configured to hold (i) a shared buffer for the multiple host processors [Figure 3 shows shared buffer 56, ¶0032, shared for all ports of switch 30, see further ¶0044-45 where shared buffer holds packets for multiple computing units 36 thus for multiple host processors, Figure 2 also showing the one buffer 56 corresponding to multiple egress ports to the multiple host processors] and (ii) multiple queues allocated to the multiple host processors [Figure 2-3, shows queues 66 and shared buffer 56 comprising queues ¶0039]; and packet processing circuitry, coupled between the host interface and the network interface [Figure 3, see circuitry 68, 64, 56] and configured to: 
receive from the network interface data packets destined to the multiple host processors [¶0021, ¶0028-32, packets received destined for a host via egress ports]; store payloads of the data packets destined to the multiple host processors in the shared buffer [¶0032-38, ¶0040, Figure 3 shows data of packets from ingress are pushed into shared buffer 56 and may be for any of computing units 36 see ¶0044-45 thus payloads destined for multiple hosts stored in buffer 56], distribute header representations of the data packets whose payloads are stored in the shared buffer to the multiple queues, without the payloads of the packets, according to the host processor to which the data packets are destined [¶0035-38, packet header information i.e. packet descriptor, is passed to queuing logic 66, associated with egress port thus associated with hosts, including descriptors for transmission considered headers, and element 66 queues the descriptors for transmission, the descriptors being separate from the payload portions stored in the shared buffer as in ¶0040], and serve the data packets to the host processors by applying scheduling among the multiple queues [¶0036-38 and ¶0040 apply scheduling among queues with descriptors for transmission in serving the queues with the descriptors to retrieve and send packets]; detect congestion in the data packets destined to a given host processor among the host processors [¶0040-46 control includes congestion control with fine granularity to individual flow queues thus pertaining to different egress ports and host endpoints ]; and in response to the detected congestion, mitigate the congestion in the data packets destined to the given host processor, while retaining uninterrupted processing of the data packets destined to the other host processors [¶0046, congestion on flow queues mitigated without deleterious effect on the traffic directed to the other physical computing units, these being devices ¶0029-36 including 36, 24 of Figure 1].
Levi teaches connection to host processors via Inifiniband which is known to be an external bus and further various internal connections between host processor and computing units comprise bus however it would have been obvious to modify Levi to specify a host interface connected to host processors via a bus as in Srinivasan [Figure 1, network interface device for transferring packets from network to host device, wherein interface comprise bus architecture to the hosts see ¶034-35, ¶0065-68, bus connected to hosts 190].
It would have been obvious to one of ordinary skill in the art to modify the interface on the switch of Levi to include a bus as part of the interface to the host processors. Levi teaches a switch that in Figure 2 is linked to computing units that are the endpoints with processors and may be linked to multiple of these via various types of links. It would have been obvious to modify these links to incorporate a bus at some segment of the interface to the host processor as in Srinivasan who teaches a generic network element 100 and in ¶0034 various communication components may be used for connection to the host processor making this a simple substitution of parts that would not have altered the intended outcome of the invention being support for various hosts at different flow rates ¶0005.
Levi teaches queuing packet descriptors which include information identifying the packet allowing for look-ups to be performed, including header information such as address information see ¶0035-36. As Applicant argues these are not headers however Examiner notes that the “header” in Applicant’s specification may be defined as “a representation of the packet header” which allows for a broader but reasonable interpretation of a header as being information of the packet as in Levi but not expressly the exact header removed from the packet. Levi’s teachings of a packet descriptor under broadest reasonable interpretation support “headers of the data packets” as claimed given the support in the specification that the headers are “representation of the packet header” which is a broad definition and thus can relate to any packet descriptor information that is used to point to the packet or packet header. Examiner, however, notes that the narrow interpretation of a packet header is not taught as being passed to the queues in Levi however Leib teaches distribute headers the data packets whose payloads are stored in the shared buffer to the multiple queues, without the payloads of the packets [¶0016 teaches an internal memory 112 that is a shared buffer storing payload portions of packets, while the headers are forwarded for processing toward egress ports, and congestion mitigation is performed in a way such that only one flow is delayed at a time ¶0017-20].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levi to specify expressly the headers as in Leib. Levi teaches packet descriptors that point to packet payloads and Leib teaches a similar switching method where the descriptor is a packet header for pointing to the packet payload for forwarding thus it would have been an obvious combination of prior art elements according to known techniques to specify the descriptor is a representation of a packet header as in Leib who teaches this allows for detecting congestion and mitigating congestion without reducing utilization of several links connected to the device ¶0004.

Regarding claim 2, Levi-Srinivasan-Leib teaches:
The network adapter according to claim 1.
Levi teaches congestion mitigation but not expressly denying however Leib teaches wherein the packet processing circuitry is configured to mitigate the congestion by denying admission of one or more of the data packets to the shared buffer, based on the detected congestion [¶017-18, congestion mitigation by denying packets into the shared buffer, identical to suspending traffic of a flow on ingress ports so the packets are not admitted into the shared memory 112 and instead are held at memory 120a of remote device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levi such that the mitigation involves denying packets as in Leib. Levi teaches mitigation and it would have been obvious to modify Levi to detect and respond to congestion by denying packets as in Leib who shows this is a conventional technique of packet processing in network devices among other techniques that are equally as effective and it would have been obvious to implement this technique in the device of Levi with a reasonable expectation of success and would ultimately reduce any congestion at a further device ¶0017-18.

Regarding claim 3, Levi-Srinivasan-Leib teaches: The network adapter according to claim 2 wherein the packet processing circuitry is configured to randomly select the data packets that are denied admission to the shared buffer [Leib ¶0025 randomly selecting packets i.e. flows via ingress ports to suspend or deny, see rationale for combination claim 2].

Regarding claim 6, Levi-Srinivasan-Leib teaches:
The network adapter according to claim 1.
Levi teaches congestion mitigation but not congestion notification however Leib teaches wherein the packet processing circuitry is configured to mitigate the congestion by sending a congestion notification packet to the network [¶0021 flow control messages to pause packet inflow from the network considered congestion notification packet].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levi such that the mitigation involves notification as in Leib. Levi teaches mitigation and it would have been obvious to modify Levi to detect and respond to congestion by sending notification as in Leib who shows this is a conventional technique of packet processing in network devices among other techniques that are equally as effective and it would have been obvious to implement this technique in the device of Levi with a reasonable expectation of success and would ultimately reduce any congestion at a further device ¶0017-18.

Regarding claim 9, Levi teaches
A network adapter, comprising: a host interface, which is configured to be connected to a host that runs multiple workloads involving a bus [Figure 2 shows device 30, with host interface comprising 54, 52, collectively the interface connected to NIC 34 running multiple computing units 36 Figure 1 considered multiple workloads on the host, wherein link uses infiniband see ¶0029-31 considered a type of bus to connect to computing elements 36, and see further  Figure 3 66 considered host interface with bus technology]; a network interface [See ports 50 interfacing with a network], which is configured to communicate packets over a network [Figure 1-2, ports 50]; a memory configured to hold (i) a shared buffer for the multiple workloads and (ii) multiple queues allocated to the multiple workloads [Figure 2-3, shows queues 66 and shared buffer 56 which ¶0046 may pertain to “workloads” 36 of Figure 1]; 
and packet processing circuitry, coupled between the host interface and the network interface [Figure 3, see circuitry 68, 64, 66, 56] and configured to: receive from the network interface data packets destined to the multiple workloads [¶0021, ¶0028-32, packets received destined for host via egress ports]; store payloads of data packets destined to the multiple workloads in the shared buffer  [¶0032-36, ¶0040, Figure 3 shows data of packets from ingress are pushed into shared buffer 56 and may be for any of computing units 36 see ¶0044-45], distribute headers of the data packets whose payloads are stored int eh shared buffer to the multiple queues without the payloads of the packets, according to the host processor to which the data packets are destined [¶0035-38, packet header information i.e. packet descriptor, is passed to queuing logic 66, associated with egress port thus associated with hosts, including descriptors for transmission considered headers, and element 66 queues the descriptors for transmission, the descriptors being separate from the payload portions stored in the shared buffer as in ¶0040], and serve the data packets to the workloads by applying scheduling among the multiple queues [¶0036-38 and ¶0040 apply scheduling among queues with descriptors for transmission in serving the queues with the descriptors to retrieve and send packets]; detect congestion in the data packets destined to a given workload among the host processors [¶0040-46 control includes congestion control with fine granularity to individual flow queues thus pertaining to different egress ports and host endpoints ]; and in response to the detected congestion, mitigate the congestion in the data packets destined to the given workload, while retaining uninterrupted processing of the data packets destined to the other workloads [¶0046, congestion on flow queues mitigated without deleterious effect on the traffic directed to the other physical computing units i.e. workloads, these being devices ¶0029-36 including 36, 24 of Figure 1].
Levi teaches connection to host processors via Inifiniband which is known to be an external bus and further various internal connections between host processor and computing units comprise bus however it would have been obvious to modify Levi to specify a host interface connected to host processors via a bus as in Srinivasan [Figure 1, network interface device for transferring packets from network to host device, wherein interface comprise bus architecture to the hosts see ¶034-35, ¶0065-68, bus connected to hosts 190].
It would have been obvious to one of ordinary skill in the art to modify the interface on the switch of Levi to include a bus as part of the interface to the host processors. Levi teaches a switch that in Figure 2 is linked to computing units that are the endpoints with processors and may be linked to multiple of these via various types of links. It would have been obvious to modify these links to incorporate a bus at some segment of the interface to the host processor as in Srinivasan who teaches a generic network element 100 and in ¶0034 various communication components may be used for connection to the host processor making this a simple substitution of parts that would not have altered the intended outcome of the invention being support for various hosts at different flow rates ¶0005.
Levi teaches queuing packet descriptors which include information identifying the packet allowing for look-ups to be performed, including header information such as address information see ¶0035-36. As Applicant argues these are not headers however Examiner notes that the “header” in Applicant’s specification may be defined as “a representation of the packet header” which allows for a broader but reasonable interpretation of a header as being information of the packet as in Levi but not expressly the exact header removed from the packet. Levi’s teachings of a packet descriptor under broadest reasonable interpretation support “headers of the data packets” as claimed given the support in the specification that the headers are “representation of the packet header” which is a broad definition and thus can relate to any packet descriptor information that is used to point to the packet or packet header. Examiner, however, notes that the narrow interpretation of a packet header is not taught as being passed to the queues in Levi however Leib teaches distribute headers the data packets whose payloads are stored in the shared buffer to the multiple queues, without the payloads of the packets [¶0016 teaches an internal memory 112 that is a shared buffer storing payload portions of packets, while the headers are forwarded for processing toward egress ports, and congestion mitigation is performed in a way such that only one flow is delayed at a time ¶0017-20].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levi to specify expressly the headers as in Leib. Levi teaches packet descriptors that point to packet payloads and Leib teaches a similar switching method where the descriptor is a packet header for pointing to the packet payload for forwarding thus it would have been an obvious combination of prior art elements according to known techniques to specify the descriptor is a representation of a packet header as in Leib who teaches this allows for detecting congestion and mitigating congestion without reducing utilization of several links connected to the device ¶0004.

Regarding claim 10, Levi teaches:
A method in a network adapter connected to multiple host processors and involving a bus [Figure 2 shows device 30, with host interface comprising 54, 52, collectively the interface, using infiniband see ¶0029-31 considered a type of bus to connect to computing elements 36, and see further  Figure 3 66 considered host interface with bus technology], the method comprising:
Holding in memory (i) a shared buffer for the multiple host processors [Figure 3 shows shared buffer 56, ¶0032, shared for all ports of switch 30, see further ¶0044-45 where shared buffer holds packets for multiple computing units 36 thus for multiple host processors] and (ii) multiple queues allocated to the multiple host processors [Figure 2-3, shows queues 66 and shared buffer 56 comprising queues ¶0039]; and packet processing circuitry, coupled between the host interface and the network interface [Figure 3, see circuitry 68, 64, 56] and configured to: 
Receiving from the network interface data packets destined to the multiple host processors [¶0021, ¶0028-32, packets received destined for a host via egress ports]; storing payloads of the data packets destined to the multiple host processors in the shared buffer [¶0032-38, ¶0040, Figure 3 shows data of packets from ingress are pushed into shared buffer 56 and may be for any of computing units 36 see ¶0044-45], distributing headers the data packets whose payloads are stored in the shared buffer to the multiple queues, without the payloads of the packets, according to the host processor to which the data packets are destined [¶0035-38, packet header information i.e. packet descriptor, is passed to queuing logic 66, associated with egress port thus associated with hosts, including descriptors for transmission considered headers, and element 66 queues the descriptors for transmission, the descriptors being separate from the payload portions stored in the shared buffer as in ¶0040], and serving the data packets to the host processors by applying scheduling among the multiple queues [¶0036-38 and ¶0040 apply scheduling among queues with descriptors for transmission in serving the queues with the descriptors to retrieve and send packets]; detecting congestion in the data packets destined to a given host processor among the host processors [¶0040-46 control includes congestion control with fine granularity to individual flow queues thus pertaining to different egress ports and host endpoints ]; and in response to the detected congestion, mitigating the congestion in the data packets destined to the given host processor, while retaining uninterrupted processing of the data packets destined to the other host processors [¶0046, congestion on flow queues mitigated without deleterious effect on the traffic directed to the other physical computing units, these being devices ¶0029-36 including 36, 24 of Figure 1].
Levi teaches connection to host processors via Inifiniband which is known to be an external bus and further various internal connections between host processor and computing units comprise bus however it would have been obvious to modify Levi to specify a host interface connected to host processors via a bus as in Srinivasan [Figure 1, network interface device for transferring packets from network to host device, wherein interface comprise bus architecture to the hosts see ¶034-35, ¶0065-68, bus connected to hosts 190].
It would have been obvious to one of ordinary skill in the art to modify the interface on the switch of Levi to include a bus as part of the interface to the host processors. Levi teaches a switch that in Figure 2 is linked to computing units that are the endpoints with processors and may be linked to multiple of these via various types of links. It would have been obvious to modify these links to incorporate a bus at some segment of the interface to the host processor as in Srinivasan who teaches a generic network element 100 and in ¶0034 various communication components may be used for connection to the host processor making this a simple substitution of parts that would not have altered the intended outcome of the invention being support for various hosts at different flow rates ¶0005.
Levi teaches queuing packet descriptors which include information identifying the packet allowing for look-ups to be performed, including header information such as address information see ¶0035-36. As Applicant argues these are not headers however Examiner notes that the “header” in Applicant’s specification may be defined as “a representation of the packet header” which allows for a broader but reasonable interpretation of a header as being information of the packet as in Levi but not expressly the exact header removed from the packet. Levi’s teachings of a packet descriptor under broadest reasonable interpretation support “headers of the data packets” as claimed given the support in the specification that the headers are “representation of the packet header” which is a broad definition and thus can relate to any packet descriptor information that is used to point to the packet or packet header. Examiner, however, notes that the narrow interpretation of a packet header is not taught as being passed to the queues in Levi however Leib teaches distribute headers the data packets whose payloads are stored in the shared buffer to the multiple queues, without the payloads of the packets [¶0016 teaches an internal memory 112 that is a shared buffer storing payload portions of packets, while the headers are forwarded for processing toward egress ports, and congestion mitigation is performed in a way such that only one flow is delayed at a time ¶0017-20].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levi to specify expressly the headers as in Leib. Levi teaches packet descriptors that point to packet payloads and Leib teaches a similar switching method where the descriptor is a packet header for pointing to the packet payload for forwarding thus it would have been an obvious combination of prior art elements according to known techniques to specify the descriptor is a representation of a packet header as in Leib who teaches this allows for detecting congestion and mitigating congestion without reducing utilization of several links connected to the device ¶0004.

Regarding claim 11, Levi-Srinivasan-Leib teaches:
The method according to claim 10.
Levi teaches congestion mitigation but not expressly denying however Leib teaches wherein the packet processing circuitry is configured to mitigate the congestion by denying admission of one or more of the data packets to the shared buffer, based on the detected congestion [¶017-18, congestion mitigation by denying packets into the shared buffer, identical to suspending traffic of a flow on ingress ports so the packets are not admitted into the shared memory 112 and instead are held at memory 120a of remote device].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levi such that the mitigation involves denying packets as in Leib. Levi teaches mitigation and it would have been obvious to modify Levi to detect and respond to congestion by denying packets as in Leib who shows this is a conventional technique of packet processing in network devices among other techniques that are equally as effective and it would have been obvious to implement this technique in the device of Levi with a reasonable expectation of success and would ultimately reduce any congestion at a further device ¶0017-18.

Regarding claim 12, Levi-Srinivasan-Leib teaches: The method according to claim 11, wherein denying the admission comprises randomly select the data packets that are denied admission to the shared buffer [Leib ¶0025 randomly selecting packets i.e. flows via ingress ports to suspend or deny, see rationale for combination claim 11].

Regarding claim 15, Levi-Srinivasan-Leib teaches:
The method according to claim 10.
Levi teaches congestion mitigation but not congestion notification however Leib teaches wherein the packet processing circuitry is configured to mitigate the congestion by sending a congestion notification packet to the network [¶0021 flow control messages to pause packet inflow from the network considered congestion notification packet].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levi such that the mitigation involves notification as in Leib. Levi teaches mitigation and it would have been obvious to modify Levi to detect and respond to congestion by sending notification as in Leib who shows this is a conventional technique of packet processing in network devices among other techniques that are equally as effective and it would have been obvious to implement this technique in the device of Levi with a reasonable expectation of success and would ultimately reduce any congestion at a further device ¶0017-18.

Regarding claim 18, Levi teaches:
A method in a network adaptor connected to a host and connected to a network involving a bus [Figure 2 shows device 30, with host interface comprising 54, 52, collectively the interface connected to NIC 34 running multiple computing units 36 Figure 1 considered multiple workloads on the host, wherein link uses infiniband see ¶0029-31 considered a type of bus to connect to computing elements 36, and see further  Figure 3 66 considered host interface with bus technology, and See ports 50 interfacing with a network], the method comprising:
Holding in a memory (i) a shared buffer for multiple workloads and (ii) multiple queues allocated to the multiple workloads [Figure 2-3, shows queues 66 and shared buffer 56 which ¶0046 may pertain to “workloads” 36 of Figure 1, Figure 2 shows device 30, with host interface comprising 54, 52, collectively the interface connected to NIC 34 running multiple computing units 36 Figure 1 considered multiple workloads on the host]; 
receiving from the network interface data packets destined to the multiple workloads [¶0021, ¶0028-32, packets received destined for host via egress ports]; 
storing payloads of data packets destined to the multiple workloads in the shared buffer  [¶0032-36, ¶0040, Figure 3 shows data of packets from ingress are pushed into shared buffer 56 and may be for any of computing units 36 see ¶0044-45], distributing headers of the data packets whose payloads are stored int eh shared buffer to the multiple queues without the payloads of the packets, according to the host processor to which the data packets are destined [¶0035-38, packet header information i.e. packet descriptor, is passed to queuing logic 66, associated with egress port thus associated with hosts, including descriptors for transmission considered headers, and element 66 queues the descriptors for transmission, the descriptors being separate from the payload portions stored in the shared buffer as in ¶0040], and serving the data packets to the workloads by applying scheduling among the multiple queues [¶0036-38 and ¶0040 apply scheduling among queues with descriptors for transmission in serving the queues with the descriptors to retrieve and send packets]; detecting congestion in the data packets destined to a given workload among the host processors [¶0040-46 control includes congestion control with fine granularity to individual flow queues thus pertaining to different egress ports and host endpoints ]; and in response to the detected congestion, mitigating the congestion in the data packets destined to the given workload, while retaining uninterrupted processing of the data packets destined to the other workloads [¶0046, congestion on flow queues mitigated without deleterious effect on the traffic directed to the other physical computing units i.e. workloads, these being devices ¶0029-36 including 36, 24 of Figure 1].
Levi teaches connection to host processors via Inifiniband which is known to be an external bus and further various internal connections between host processor and computing units comprise bus however it would have been obvious to modify Levi to specify a host interface connected to host processors via a bus as in Srinivasan [Figure 1, network interface device for transferring packets from network to host device, wherein interface comprise bus architecture to the hosts see ¶034-35, ¶0065-68, bus connected to hosts 190].
It would have been obvious to one of ordinary skill in the art to modify the interface on the switch of Levi to include a bus as part of the interface to the host processors. Levi teaches a switch that in Figure 2 is linked to computing units that are the endpoints with processors and may be linked to multiple of these via various types of links. It would have been obvious to modify these links to incorporate a bus at some segment of the interface to the host processor as in Srinivasan who teaches a generic network element 100 and in ¶0034 various communication components may be used for connection to the host processor making this a simple substitution of parts that would not have altered the intended outcome of the invention being support for various hosts at different flow rates ¶0005.
Levi teaches queuing packet descriptors which include information identifying the packet allowing for look-ups to be performed, including header information such as address information see ¶0035-36. As Applicant argues these are not headers however Examiner notes that the “header” in Applicant’s specification may be defined as “a representation of the packet header” which allows for a broader but reasonable interpretation of a header as being information of the packet as in Levi but not expressly the exact header removed from the packet. Levi’s teachings of a packet descriptor under broadest reasonable interpretation support “headers of the data packets” as claimed given the support in the specification that the headers are “representation of the packet header” which is a broad definition and thus can relate to any packet descriptor information that is used to point to the packet or packet header. Examiner, however, notes that the narrow interpretation of a packet header is not taught as being passed to the queues in Levi however Leib teaches distribute headers the data packets whose payloads are stored in the shared buffer to the multiple queues, without the payloads of the packets [¶0016 teaches an internal memory 112 that is a shared buffer storing payload portions of packets, while the headers are forwarded for processing toward egress ports, and congestion mitigation is performed in a way such that only one flow is delayed at a time ¶0017-20].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levi to specify expressly the headers as in Leib. Levi teaches packet descriptors that point to packet payloads and Leib teaches a similar switching method where the descriptor is a packet header for pointing to the packet payload for forwarding thus it would have been an obvious combination of prior art elements according to known techniques to specify the descriptor is a representation of a packet header as in Leib who teaches this allows for detecting congestion and mitigating congestion without reducing utilization of several links connected to the device ¶0004.

Regarding claim 19, Levi-Srinivasan-Leib teaches:
The network adapter according to claim 1, wherein the host interface is configured to be connected through the bus to multiple host processors belonging to a single multi-host computer [Srinivasan Figure 1, interface 170, see ¶034-35, ¶0065-68, bus connected to hosts 190 from network device, and ¶0037, hosts coupled to single multi-host computer 100 see rationale for combination as in claim 1].

Regarding claim 20, Levi-Srinivasan-Leib teaches:
The network adapter according to claim 1, wherein the host interface is configured to be connected to the multiple host processors through a Peripheral- Component-Interconnect-Express (PCIe) bus [Srinivasan, bus includes PCIe root complex managing multiple hosts see also ¶006-8, ¶0035-36, ¶0155 via PCIe to destination functions on host see rationale for combination as in claim 1].

Claim 7-8, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levi et al. (“Levi”) (US 20200127946 A1) in view of Srinivasan et al. (“Srinivasan”) (US 20110289242 A1) and Leib US 20190052566 A1 and Srinivasan et al. (US 20190379610 A1, hereinafter ‘610).

Regarding claim 7, Levi-Srinivasan-Leib teaches:
The network adapter according to claim 1.
Levi teaches mitigating congestion but does not teach quality of service however ‘610 teaches wherein the packet processing circuitry is further configured to receive one or more quality-of-service information for at least one of the host processors, and to mitigate the congestion responsive to the quality-of-service measures [¶0012-20, packet flows corresponding to host processor i.e. destination of packet comprise a priority considered QoS measures, ¶0031 mitigated based on priority i.e. QoS measures].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Srinivasan-Mayer-Wolf to expressly teach QoS measures for packet flows being received. It would have been obvious to modify the use of priority information in Mayer-Wolf to include receiving QoS information for multiple flows as in ‘610who teaches this allows for accounting for dynamic nature of workload and demands of packet traffic in switching ¶0003.

Regarding claim 8, Levi-Srinivasan-Leib teaches:
Levi teaches managing data transfer but does not teach using QoS information however ‘610 teaches wherein the packet processing circuitry is further configured to receive quality-of-service measures for at least two packet flows, and to mitigate the congestion responsive to the quality-of-service measures [¶0035-37, SDN controller controls i.e. switch receives from SDN controller measures for queues i.e. packet flows, detect and respond to congestion].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levi to expressly teach QoS measures for packet flows being received. It would have been obvious to modify the use of priority information in Levi to include receiving QoS information for multiple flows as in ‘610 who teaches this allows for accounting for dynamic nature of workload and demands of packet traffic in switching ¶0003.

Regarding claim 16, Levi-Srinivasan-Leib teaches:
The method according to claim 10.
Levi teaches mitigating congestion but does not teach quality of service however ‘610 teaches further comprising receiving one or more quality-of-service information for at least one of the host processors, and to mitigate the congestion responsive to the quality-of-service measures [¶0012-20, packet flows corresponding to host processor i.e. destination of packet comprise a priority considered QoS measures, ¶0031 mitigated based on priority i.e. QoS measures].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levi-Srinivasan-Leib to expressly teach QoS measures for packet flows being received. It would have been obvious to modify the use of priority information in Mayer-Wolf to include receiving QoS information for multiple flows as in ‘610who teaches this allows for accounting for dynamic nature of workload and demands of packet traffic in switching ¶0003.

Regarding claim 17, Levi-Srinivasan-Leib teaches:
Levi teaches managing data transfer but does not teach using QoS information however ‘610 teaches further comprising receiving quality-of-service measures for at least two packet flows, and to mitigate the congestion responsive to the quality-of-service measures [¶0035-37, SDN controller controls i.e. switch receives from SDN controller measures for queues i.e. packet flows, detect and respond to congestion].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levi to expressly teach QoS measures for packet flows being received. It would have been obvious to modify the use of priority information in Levi to include receiving QoS information for multiple flows as in ‘610 who teaches this allows for accounting for dynamic nature of workload and demands of packet traffic in switching ¶0003.

Claim 4-5, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levi et al. (“Levi”) (US 20200127946 A1) in view of Srinivasan et al. (“Srinivasan”) (US 20110289242 A1) and Leib (US 20190052566 A1) and Kwan et al. (“Kwan”) (US 20060092836 A1).

Regarding claim 4, Levi-Srinivasan-Leib teaches: The network adapter according to claim 1.
Levi teaches ECN marking but does not expressly teach causing a host processor to send congestion notification however Kwan teaches wherein the packet processing circuitry is configured to mitigate the congestion by causing the given host processor to send a congestion notification packet to the network [¶0043-48 wherein intermediate device with host interface marks packets regarding congestion, destination host processor outputs CN message to source endpoint in response].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levi to expressly teach the ECN marking causes an endpoint to send a CN packet. It would have been obvious to specify in Levi that the ECN marking causes the endpoint to send a CN packet as in Kwan to notify the identified source endpoint of the congestion and pause transmission ¶0047-47.

Regarding claim 5, Levi-Srinivasan-Leib-Kwan teaches:
The network adapter according to claim 4, wherein the packet processing circuitry is configured to cause the given host processor to send the congestion notification packet to the network by setting an Explicit Congestion Notification (ECN) bit in the header of at least one of the data packets destined to the host processors [Kwan ¶0043-48 ECN marking]. 

Regarding claim 13-14, see similar rejections for claim 4-5 which teaches the physical structure performing the functions or steps.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/             Primary Examiner, Art Unit 2478